Citation Nr: 1504768	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1970 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Hartford, Connecticut.  Thereafter, the Baltimore RO assumed jurisdiction.  


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO, in a March 2011 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The March 2011 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, a VA examination report with opinion, and lay evidence.  No additional pertinent evidence has been identified by the claimant.  

The Veteran was afforded a VA examination in March 2011, with the examiner rendering an opinion as to whether the Veteran currently has PTSD.  The Board finds that the VA examination of record is adequate because it was performed by a medical professional, was based on a thorough examination of the Veteran, documents and considers the Veteran's complaints and symptoms, and includes adequate opinion with respect to the diagnosis of the Veteran's claimed disability.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the above issue.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

PTSD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to that claim.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3).

A review of the Veteran's service treatment records reveals no complaints or findings of any psychiatric disorders.  At the time of the Veteran's January 1972 service separation examination, normal psychiatric findings were reported. 

Post-service treatment records also do not contain any diagnoses of psychiatric disorders, to include PTSD.

In a December 2010 statement in support of his claim for service connection for PTSD, the Veteran indicated that he had been waking up at night, dreaming and hearing the gun firing and hearing his commanding officer saying fire, fire, fire.  He stated that he had had a misfire and everybody would run and he would ask for help taking the shell out and the commanding officer would say it was best to lose one man than ten, so the Veteran would open the back of the gun and pull the shell out and walk with the shell across both arms and throw it off the side of the ship and then reload and start firing.  He stated that this went on every night and when he woke up his head would be hurting and he would be wet from sweat.  

In conjunction with his claim, the Veteran was afforded a VA examination in March 2011.  At the time of the examination, the Veteran reported that he remembered being in the waters off Vietnam between 1971 and 1972 aboard the USS B1033.  The Veteran stated that his worst memory was when one of the shells of his gun misfired and he had to take the shell out of the chamber and carry it over to the side of the ship and throw it overboard.  He said that anything could have happened once a shell was declared a misfire as the shell in question could explode at any time.  

The examiner stated that other than the Veteran's allegations that he was having PTSD, he could not objectively document symptoms and signs corresponding to such condition.  

The examiner indicated that the Veteran was never fearful under hostile military fire or terrorist activity.  He reported that there was no frequency, severity or duration of symptoms for PTSD.  The examiner further noted that PTSD could not be documented because of the lack of objective clinical findings and contemporaneous records in the file.  He also stated that the Veteran did not have specific stressors that occurred during his service in the Navy related to his PTSD condition.  He further noted that the Veteran did not have post-military stressors/psychosocial consequences or work disruptions related to PTSD.  He also reported that the Veteran indicated at the time of the examination that he was not sure whether he had PTSD.  The Veteran had never been seen by mental health care practitioners and he had never been prescribed psychotropics.  

The examiner indicated that there was no psychopathology detected on examination.  Following examination, no Axis I diagnosis was rendered.  The examiner stated that after reading the claims folder and medical literature, it was reasonable to conclude that the Veteran's allegations of manifesting PTSD were not supported because of a lack of objective clinical findings or contemporaneous records in the file.  

The Board finds that the weight of the evidence does not demonstrate that the Veteran has a current diagnosis of PTSD.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The weight of the evidence does not demonstrate a current diagnosis of PTSD, thus there is no current disability to attribute to his military service, irrespective of the standard of proof required to establish the occurrence of a stressor in service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

To the extent that the Veteran has indicated that he currently has PTSD, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's assertions made during the course of his claim for VA benefits.  Moreover, as the question of diagnosis and causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran currently has PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not competent and probative.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


